Citation Nr: 0609117	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  98-15 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to service connection for congenital fusion of 
the cervical spine.

2. Entitlement to service connection for bilateral defective 
hearing.

3. Entitlement to an initial rating in excess of 10 percent 
for post traumatic patellofemoral syndrome of the knees.

4. Entitlement to an initial rating in excess of 10 percent 
for residuals of a low back strain.

5. Entitlement to an initial compensable rating for tinea 
pedis.





REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active service from October 1993 to May 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 1997 and April 1998 rating 
decisions from Department of Veterans Affairs (VA) Regional 
Offices (RO).

The issues of service connection for congenital fusion of the 
cervical spine, increased ratings for post traumatic 
patellofemoral syndrome of the knees, and residuals of a low 
back strain, addressed in the REMAND portion of the decision 
below, are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  Current medical evidence of bilateral defective hearing 
is not shown. 

2.  The tinea pedis is not productive of exfoliation, 
exudation or itching involving an exposed surface or 
extensive area; or exposure to at least 5%, but less than 
20%, of the entire body or at least 5%, but less than 20%, of 
exposed areas affected; or the need for intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs for a total duration of less than six weeks during the 
past 12-month period.

CONCLUSIONS OF LAW

1.  Defective hearing was not incurred in or aggravated by 
service; nor may service incurrence be presumed.  38 U.S.C.A. 
§§ 1101, 1131, 1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005). 

2.  The criteria for a compensable evaluation for tinea pedis 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§  Part 4, 4.118, Diagnostic Code 7806 (2001); 
38 C.F.R. §§ Part 4, 4.7, 4.118, Diagnostic Code 7806 (2005). 
    

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Service Connection for Defective Hearing

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). Service connection 
may also be granted for a disease initially diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d).  Certain chronic diseases, 
including sensorineural hearing loss, may be presumed to have 
been incurred during service if they first become manifest to 
a compensable degree within one year of separation from 
active duty. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

VA defines hearing loss and under VA definition, impaired 
hearing shall be considered a disability when the auditory 
thresholds in any of the frequencies of 500, 1,000, 2,000, 
3,000, and 4,000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent. 38 
C.F.R. § 3.385.  Further elaboration regarding hearing loss 
is provided by the U.S. Court of Veterans Appeals (Court).  
It noted that "Audiometric testing measures threshold hearing 
levels (in decibels (dB)) over a range of frequencies (in 
Hertz (Hz); the threshold for normal hearing is from 0 dB to 
20 dB, and higher threshold levels indicate some degree of 
hearing loss." Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

During service, the veteran's service occupational specialty 
is listed as an electrical/mechanical equipment repairman.  
Service medical records reveal periodic audiometric testing 
in October 1993, August 1994, and August 1995 that were 
within normal limits, and were without elevated findings for 
both the right and left ears.

Prior to service discharge in May 1997, an audiometric test 
performed.  In January 1997, examination revealed that in the 
left ear pure tone thresholds at 500, 1000, 2000, 3000, 4000, 
and 6000 Hertz, the veteran's hearing levels in decibels was 
30, 15, 20, 15, 15, and 10.  In the right ear at 500, 1000, 
2000, 3000, 4000, and 6000 Hertz the veteran's hearing levels 
in decibels were 15, 10, 10, 15, 00, and 00.  These findings 
represent normal hearing for VA purposes.  

Audiometric testing performed later in January 1997 reveals 
that in the left ear pure tone thresholds at 500, 1000, 2000, 
3000, 4000, and 6000 Hertz , the veteran's hearing levels in 
decibels was 35, 30, 20, 20, 15, and 40.  In the right ear at 
the same pure tone thresholds in Hertz, the veteran's hearing 
levels in decibels were 25, 20, 20, 20, 10, and 10.  It was 
reported in a medical consultation referral it was reported 
that the veteran had had a significant shift in hearing 
sensitivity.  A clinician responded that that there was no 
detectable ear pathology requiring medical treatment.  Again, 
even with the elevated reading of 40 decibels at 6000 hertz 
in the left ear, these findings do not show hearing loss 
under VA's definition.  

Audiometric testing performed in early February 1997 reveals 
that in the left ear pure tone thresholds at 500, 1000, 2000, 
3000, 4000, and 6000 Hertz , the veteran's hearing levels in 
decibels were 25, 25, 20, 15, 20, and 25.  In the right ear 
pure tone thresholds at the same Hertz, the veteran's hearing 
levels in decibels were 20, 15, 15, 15, 10, and 05.  It was 
remarked that the veteran was routinely exposed to hazardous 
noise.  In a February 1997 medical referral, it was reported 
that the veteran had a significant threshold shift.  An 
audiologist reported that his hearing was within normal 
limits, and these findings do not reflect hearing loss as 
defined by VA.  

At a VA audiological examination in March 1998, the veteran 
reported that he used ear protection during service while in 
weapons training and on a flight deck. Audiometric testing 
revealed that in the right ear pure tone thresholds at 500, 
1000, 2000, 3000, and 4000 Hertz, the veteran's hearing 
levels in decibels were 20, 10, 10, 10, and 10 with an 
average of 10.  In the left ear at the same pure tone 
thresholds in Hertz, the veteran's hearing levels in decibels 
were 15, 10, 10, 10, and15, with an average of 11. Speech 
audiometry revealed speech recognition ability of 100 percent 
in the right ear and left ears.  It was reported that test 
results revealed hearing within normal limits with excellent 
speech discrimination, bilaterally.  Again, these findings do 
not demonstrate hearing loss in either ear.  

In order to establish service connection for the claimed 
disorder, the following must be present: Medical evidence of 
a current disability; medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability. See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The medical evidence reveals that near service discharge, the 
veteran had slightly elevated hearing levels in the left ear. 
However, it was reported in service that he had normal 
hearing. Importantly, postservice medical evidence reveals 
normal hearing in both ears. A necessary component of service 
connection is current disability.  Here, there is no current 
medical evidence of defective hearing for VA purposes, and 
for this reason, his claim fails.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against a claim, 
in which case, the claim is denied. Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The weight of the evidence is against 
the veteran's claim, and service connection for defective 
hearing is not warranted.  


II.  An Initial Compensable Rating for Tinea Pedis

The veteran disagreed with the initial rating assigned for 
his tinea pedis disorder, and the claim has been 
characterized as reflected on the title page and above.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Disability 
evaluations are determined by the application of a schedule 
of ratings which is based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. §  Part 4.   

There has been a change in the rating criteria during the 
pendency of this claim.  The old regulatory criteria must be 
applied prior to the effective date of the new criteria. See 
Green v. Brown, 10 Vet. App. 111, 116-119 (1997). The new 
rating criteria are not retroactive and must be applied as of 
the effective date of the change. Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003). 

In the present case, the RO has evaluated the veteran's 
service-connected tinea pedis by the diagnostic code which 
rates impairment resulting from dermatophytosis under 38 
C.F.R. § 4.118, Diagnostic Code 7813 (2002) during the 
appropriate time period.  According to the old rating 
criteria, dermatophytosis is rated, by analogy, to eczema, 
depending upon the location, extent, and repugnance or 
otherwise disabling character of manifestations. Pursuant to 
the old rating criteria, under Diagnostic Code 7806, a 
compensable rating of 10 percent requires evidence of 
exfoliation, exudation, or itching, if involving an exposed 
surface or extensive area.  A VA physical examination of the 
feet in March 1998 was limited to mild peeling of the skin 
between the toes.  This level of disability was not 
demonstrated when the veteran was examined by VA in March 
1998 and there is no other evidence of record showing this 
level disability as described in DC 7806 or any other 
diagnostic code listed under 38 C.F.R. § 4.118.  

Effective August 30, 2002, 38 C.F.R. § 4.118, Diagnostic Code 
7806 still appropriately reflects the veteran's service-
connected tinea pedis disability. Pursuant to the new rating 
criteria, a 10 percent evaluation for dermatitis or eczema 
requires evidence of exposure to at least 5%, but less than 
20%, of the entire body or at least 5%, but less than 20%, of 
exposed areas affected; or the need for intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs for a total duration of less than six weeks during the 
past 12-month period. 

At a VA medical examination in November 2005, the veteran 
complained of once monthly flare ups of his skin condition 
with itching.  He reportedly used over-the-counter 
medications that helped and he had never used corticosteroids 
or immunosuppressive drugs.  He had no resultant loss of time 
from work or impairment of function.  The physical 
examination revealed smooth skin, without lesions, bruising, 
redness, scarring or disfigurement. The diagnosis was no 
evidence of tinea pedis.  The record is absent for any 
current medical evidence of tinea pedis.  It must be stated 
that the tinea pedis is not productive of exudation or 
itching involving an exposed surface or extensive area; or 
exposure to at least 5%, but less than 20%, of the entire 
body or at least 5%, but less than 20%, of exposed areas 
affected; or the need for intermittent systemic therapy such 
as corticosteroids or other immunosuppressive drugs for a 
total duration of less than six weeks during the past 12-
month period.

The veteran's tinea pedis disability does not approximate the 
criteria necessary for a higher disability evaluation.  The 
weight of the evidence is against the veteran's claim, and a 
compensable disability evaluation for tinea pedis is not 
warranted.  

Notice Requirements

VA has fulfilled its duty to notify and to assist the veteran 
in the development of his claims. The law requires that when 
a complete or substantially complete application for benefits 
is filed, VA must notify a claimant and his or her 
representative, if any, of any information and medical or lay 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159(b) 
(2005).  Notice must inform a claimant of (1) any information 
and evidence not of record needed to substantiate the claim; 
(2) what information VA will seek to provide; and (3) what 
information the claimant is expected to provide.  Under 
38 C.F.R. § 3.159(b)(1), VA must also ask the claimant to 
submit any pertinent evidence in his or her possession.  

The original rating decisions on appeal were adjudicated in 
1997 and 1998. Subsequent to remand by the Board, in April 
2005, the veteran was furnished with notice complying with 
the notice requirements for his claims on appeal. The lack of 
any pre-decisional notice is not prejudicial. Sufficient 
notice was provided by the RO prior to the re-transfer and 
re-certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

The Board further notes that the veteran is represented and 
has been provided with every opportunity to submit evidence 
and argument in support of his claims and to respond to VA 
notices. Moreover, neither the veteran nor his representative 
have alleged any prejudice with respect to the timing of the 
VCAA notification, nor has any been shown.  

The law places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  In this 
case, the veteran's service medical records are on file and 
the RO has obtained all available post-service VA and private 
medical records that have been identified on the veteran's 
behalf.  The veteran has been afforded VA medical 
examinations for evaluation of his disabilities.  For the 
reasons set forth above, and given the facts of this case, 
the Board finds that no further notification or assistance is 
necessary, and deciding the appeal at this time is not 
prejudicial to the veteran.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 4.7.   

Any deficit in notice to the veteran as described in the 
recent Court decision in Dingess/Hartman v. Nicholson, Nos. 
01-1917 & 02-1506 (U.S. Vet. App. March 3, 2006) does not 
prejudice the veteran.  Since the service connection and 
increased rating claims are being denied, no effective dates 
will be assigned, so there can be no possibility of any 
prejudice to the veteran.  Additionally, the veteran was not 
given proper notice of what rating code would have applied if 
service connection for bilateral defective hearing.  Here, 
the oversight is not prejudicial to the veteran as he does 
not have evidence of a current hearing loss disability.  

ORDER

Service connection for defective hearing is denied.

An initial compensable rating for tinea pedis is denied.


REMAND

The veteran claims service connection for congenital fusion 
of the cervical spine.  His service medical records show that 
subsequent to a back injury in November 1994, he reported 
neck pain. Continued neck symptoms are reported in service, 
and a cervical X-ray in June 1995 revealed a congenital 
defect of C2-C3 and scoliosis. Postservice clinical data 
reveals on-going neck pain complaints with X-ray evidence of 
a congenital defect of C2-3.  

Generally, congenital or developmental defects are not 
diseases within the meaning of applicable legislation 
providing compensation benefits.  38 C.F.R. § 3.303 (c).  
However, under certain circumstances, service connection may 
be granted for such disorders if shown to have been 
aggravated during service. SeeVAOPGCPREC 82-90 (July 18, 
1990). Clinical data is necessary to determine whether there 
was aggravation of the congenital defect of C2-3 during the 
veteran's period of military service.  

The veteran's post traumatic patellofemoral syndrome of the 
knees, and residuals of a low back strain were evaluated at a 
VA medical examination in November 2005.  With respect to his 
bilateral knee disorder, it has been evaluated by the RO 
under 38 C.F.R. § 4.71a, and the Diagnostic Codes 5260 and 
5261 for limitation of motion of a leg, as well as Diagnostic 
Code 5257, impairment of a knee, recurrent subluxation or 
lateral instability.  Contemplation of multiple knee 
disabilities pursuant to VAOPGCPREC 23-97 must be considered. 
Further, the November 2005 VA medical examination did not 
include any instability testing of the knees.  

Also regarding the veteran's low back strain disorder, in the 
November 2005 VA medical examination it was mentioned that 
there was slight narrowing of the L5/S1 disc space possibly 
representing mild disc disease. The medical examination did 
not contemplate instructions related to intervertebral disc 
syndrome based on incapacitating episodes under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5243.  

The veteran is reminded that it is his responsibility to 
appear for any and all scheduled examinations and that 
failure to do so could result in the denial of his claims. 38 
C.F.R. § 3.655 (2005). 

 Accordingly, the case is REMANDED for the following action:

1.  Send the veteran corrective notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes and explanation as 
to information or evidence needed to establish 
an effective date for the claims.  

2.  VA medical examinations of the cervical 
spine, lumbar spine, and knees should be 
scheduled.  It is imperative that the claims 
file be made available to and be reviewed by 
the examiner(s) in connection with the 
examination(s). 

A. For the examination of the cervical spine, 
the examiner should offer an opinion as to 
whether it is as least as likely as not (a 
50% or higher degree of probability) that the 
veteran's congenital fusion of C2 and C3 
shown in service, increased in severity 
during service beyond the normal progress of 
the disease. Any appropriate rationale should 
be included in support of the opinion.

B.  For the examination of the low back, the 
examination must include range of motion 
studies of the lumbar spine, with notations as 
to the degree of motion at which the veteran 
experiences pain, if any. The physician should 
identify and completely describe any other 
current symptomatology, including any 
functional loss of the lumbosacral spine due 
to more or less movement than normal, weakened 
movement, excess fatigability, incoordination, 
pain on movement, swelling, and deformity or 
atrophy of disuse. The physician should 
inquire as to whether the veteran experiences 
flare-ups. If so, to the extent possible, any 
additional functional loss or limitation of 
motion during such flare-ups should be 
described. The physician should report the 
number of incapacitating episodes and their 
duration in the past 12 months. (An 
incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by 
a physician and treatment by a physician)

C.  The examination of the knees must include 
range of motion studies, with notations as to 
the degree of motion at which the veteran 
experiences pain, if any as to the degree of 
motion at which the veteran experiences pain, 
if any. Instability testing of the knees must 
also be performed.  The physician should 
identify and completely describe any other 
current symptomatology, including any 
functional loss due to more or less movement 
than normal, weakened movement, excess 
fatigability, incoordination, pain on 
movement, swelling, and deformity or atrophy 
of disuse. The physician should inquire as to 
whether the veteran experiences flare-ups. If 
so, to the extent possible, any additional 
functional loss or limitation of motion during 
such flare-ups should be described.  The 
examination must include any appropriate 
rationale in support of the opinion. 

3.  After completion of the above and any 
additional development deemed necessary, the 
RO should then review the expanded record and 
determine if the veteran's claims can be 
granted. The veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond, and if 
applicable, analysis pursuant to 
Dingess/Hartman v. Nicholson, Nos. 01-1917 & 
02-1506 (U.S. Vet. App. March 3, 2006). 
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


